UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
EDUARDO DEJESUS SALERMO,
Plaintiff,
Vv. CASE No. 8:18-cv-979-TGW

ANDREW M. SAUL,
Commissioner of Social Security,!

Defendant.

 

ORDER
The plaintiffin this case seeks judicial review of the denial of his
claims for Social Security disability benefits and supplemental security
income payments.”? Because the Administrative Law Judge did not fulfil his
duty under Social Security Ruling (S.S.R.) 00-4p to investigate, and resolve
with an explanation, an apparent inconsistency between the testimony of a

vocational expert and the Dictionary of Occupational Titles (DOT), the

 

1Andrew M. Saul became the Commissioner of Social Security on June 17, 2019,
and should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 10).
decision of the Commissioner of Social Security will be reversed and the
matter remanded for further proceedings.
I.

The plaintiff, who was forty-nine years old at the time of the
administrative hearing and who has a high school education (Tr. 41-42), has
worked as a produce clerk, toll collector, shipping and receiving clerk,
security guard, order picker, and cashier (Tr. 51). He filed claims for Social
Security disability benefits and supplemental security income payments,
alleging that he became disabled on March 31, 2013 (Doc. I, p. 1; Tr. 16),
due to depression, anxiety, chronic fatigue syndrome, and a heart attack (Tr.
42). The claims were denied initially and upon reconsideration (Tr. 16).

The plaintiff, at his request, then received a de novo hearing
before an administrative law judge (Tr. 39-57). The law judge found that the
plaintiff has the following severe impairments: history of myocardial
infarction, arteriosclerotic cardiovascular disease, cardiomyopathy,
dyslipidemia, diabetes mellitus, Alzheimer’s disease, bipolar disorder, major

depressive disorder, panic disorder, social anxiety disorder, and cognitive
disorder (Tr. 18). In light of those impairments, the law judge determined

(Tr. 19):

the claimant has the residual functional capacity to
perform sedentary work as defined in 20 CFR
404.1567(a) and 416.967(a) except he would have
been able to lift and/or carry 20 pounds
occasionally, 10 pounds frequently; stand and/or
walk for 4 hours in an 8 hour day; sit for 4 hours in
an 8 hour day; require a sit stand option with an
alternating interval of 30 to 60 minutes; occasional
pushing and/or pulling with the upper extremities,
climbing ramps and stairs, balancing, stooping,
kneeling, crouching, and crawling; avoid climbing
ladders and scaffolds; frequent reaching waist to
chest with both arms, reaching above shoulder
level with both arms, handling with both hands,
fingering with both hands, and feeling; frequent
work around extreme cold, extreme heat, wetness
and humidity, vibration, and pulmonary irritants;
occasional work around moving mechanical parts;
no work around high, exposed places; able to
perform simple, routine, repetitive tasks; able to
understand, remember, and carry out simple
instructions, limited to work that requires
occasional changes in the work setting; limited to
work that requires occasional interaction with the
public, coworkers, and supervisors, unable to meet
fast paced, high production demands.

The law judge concluded that, with these limitations, the plaintiff was unable

to perform any past relevant work (Tr. 25). The claimant’s age category was
found to have changed on March 31, 2017, from “a younger individual age
45-49” to “an individual closely approaching advanced age” (Tr. 25). Prior
to the age category change, the law judge determined, based on the testimony
of a vocational expert, the plaintiff could perform other jobs that exist in
significant numbers in the national economy, such as addresser, lens inserter,
and zipper joiner (Tr. 26). However, after the age category change as of
March 31, 2017, the law judge found “there are no jobs that exist in
significant numbers in the national economy that the claimant could perform”
(Tr. 26). Accordingly, the law judge decided that the plaintiff was disabled
beginning on March 31, 2017 (id.), but not beginning on March 31, 2013, the
date that the plaintiff alleged he became disabled. The Appeals Council let
the decision of the law judge stand as the final decision (Tr. 1).
I.

In order to be entitled to Social Security disability benefits and
supplemental security income, a claimant must be unable “to engage in any
substantial gainful activity by reason of any medically determinable physical
or mental impairment which ... has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. 423(d)(1)(A),
1382c(a)(3)(A). A “physical or mental impairment,” under the terms of the
Social Security Act, is one “that results from anatomical, physiological, or
psychological abnormalities which are demonstrable by medically acceptable
clinical and laboratory diagnostic techniques.” 42 U.S.C. 423(d)(3),
1382c(a)(3)(D).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42 U.S.C.
405(g). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales,

 

402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938). Under the substantial evidence test, “findings of fact
made by administrative agencies - may be reversed ... only when the record
compels a reversal; the mere fact that the record may support a contrary
conclusion is not enough to justify a reversal of the administrative findings.”
Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11" Cir. 2004) (en banc), cert.

denied, 544 U.S. 1035 (2005).

 

It is, moreover, the function of the Commissioner, and not the

courts, to resolve conflicts in the evidence and to assess the credibility of the

-5-
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly, it is
the responsibility of the Commissioner to draw inferences from the evidence,
and those inferences are not to be overturned if they are supported by
substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5 Cir.
1963).

Therefore, in determining whether the Commissioner’s decision
is supported by substantial evidence, the court is not to reweigh the evidence,
but is limited to determining whether the record as a whole contains sufficient
evidence to permit a reasonable mind to conclude that the claimant is not
disabled. However, the court, in its review, must satisfy itself that the proper
legal standards were applied and legal requirements were met. Lamb v.

Bowen, 847 F.2d 698, 701 (11 Cir. 1988).

 

III.
The plaintiff challenges the law judge’s decision on three
grounds: (1) “The ALJ failed to properly consider and weigh the opinions of

various doctors in the record’? (Doc. 14, p. 11-12); (2) “The ALJ failed to

 

>The plaintiff stated a long, convoluted issue at the beginning of his memorandum
(Doc. 14, p. 1), which has been disregarded in favor of the less convoluted statement at the
beginning of the argument section (id. at p. 11).

-6-
perform a proper psychiatric review technique analysis as required by law”
(id. at p. 16); and (3) “The ALJ reached an improper conclusion at step five
as the requirements of jobs the ALJ found the plaintiff could perform require
dealing with detailed tasks and the ALJ limited the plaintiff to performing
simple, routine, repetitive tasks and to understanding, remembering, and
carrying out simple instructions” (id. at p. 20).‘ -

The plaintiffs last argument raises the question whether a
claimant who is limited to simple, routine, repetitive tasks can perform jobs
that the DOT states requires the ability to engage in work that involves
reasoning level 2. In the past, courts have disagreed on that issue, as the
memoranda from the parties reflect. Thus, the plaintiff cites cases holding
that there is an inconsistency between the limitation to simple work and the
ability to perform work at reasoning level 2 (Doc. 14, pp. 20-23). On the
other hand, the Commissioner cites cases holding there is no conflict between

simple, routine work and reasoning level 2, -including an unpublished

 

‘In light of the Scheduling Order and Memorandum Requirements, any other
challenge is deemed forfeited (Doc. 15, p. 2). See also Sanchez v. Commissioner of Social
Security, 507 Fed. Appx. 855 n.1 (11" Cir. 2013) (the plaintiff waived any challenge to the
law judge’s determination that was not adequately raised).

 
Eleventh Circuit decision, Hurtado v. Commissioner of Social Security, 425

 

Fed. Appx. 793 (11" Cir. 2011) (Doc. 22, pp. 14-15). The force of these
cases, however, must yield — at least in this Circuit — in the face of the
Eleventh Circuit’s recent decision in Washington v. Commissioner of Social

Security, 906 F.3d 1353 (11" Cir. 2018), which dramatically changed the

analysis of these issues.

In Washington, which construed S.S.R. 00-4p, 2000 WL
1898704 (S.S.A.), the Court held (906 F.3d at 1356):

[T]he ALJs within the SSA have an affirmative
duty to identify apparent conflicts between the
testimony of a Vocational Expert and the DOT and
resolve them. This duty requires more of the ALJ
than simply asking the VE whether his testimony is
consistent with the DOT. Once the conflict has
been identified, the Ruling requires the ALJ to
offer a reasonable explanation for the discrepancy,
and detail in his decision how he has resolved the
conflict.

The Court explained further (906 F.3d at 1362-63):

This language [of SSR 00-4p] places the burden
squarely on the ALJ to determine whether there are
any conflicts.... Further, the Ruling does not cabin
this duty with any language suggesting that it is
limited to conflicts the ALJ is put on notice of by
the claimant or by the VE. Rather, by the terms of
the Ruling’s statement of purpose, the ALJ’s duty
is defined in an expansive manner.

As set forth in Washington, the binding law of the Eleventh
Circuit now is “that SSR 00-4p imposes an independent, affirmative
obligation on the part of the ALJ to undertake a meaningful investigatory
effort to uncover apparent conflicts, beyond merely asking the VE if there is
one.” 906 F.3d at 1364, The law judge here clearly failed to carry out that
duty.

Thus, as is typical, the law judge simply asked the expert, “And
is your testimony consistent with the Dictionary of Occupational Titles?” (Tr.
54). The expert responded (id.):

It does comply with the DOT and SCO, where I did

defer [sic] from it was the interaction with the

public, coworkers, supervisors, and _ sit/stand

option, and the no fast pace, no pace work. That

information I had to use my work experience and

education, other publications and job analysis to

provide testimony today.

And, as is usual, the law judge stated: “Pursuant to SSR 00-4p, the

undersigned has determined that the vocational expert’s testimony is
consistent with the information contained in the Dictionary of Occupational
Titles” (Tr. 26).

The plaintiff, however, has pointed out an apparent conflict
between the expert’s testimony and the DOT that the law judge needed to
identify and resolve. In this respect, the expert, in response to a hypothetical
question that limited the plaintiff to, among other things, simple, routine,
repetitive tasks (Tr. 52), opined that the individual could perform work as an
addresser, lens inserter, and zipper joiner (Tr. 53). The law judge found that
the plaintiff could perform those jobs (Tr. 26) and, accordingly, decided that
the plaintiff was not disabled.

The plaintiff, however, points out that in the DOT all three of
those jobs require a reasoning level 2, and argues that reasoning level 2
apparently conflicts with the limitation to simple, routine, and repetitive work
that the expert was told to consider in rendering his opinion. Reasoning level
2 requires the ability to “[a]pply commonsense understanding to carry out
detailed but uninvolved written or oral instructions. Deal with problems
involving a few concrete variables in or from standardized situations.” DOT,

Appendix C - Components of the Definition Trailer, 1991 WL 688702. In

-10-
contrast, the DOT explains that reasoning level 1 requires the ability to “apply
commonsense understanding to carry out simple one- or two-step
instructions” (id.).

Under Washington, the issue is not whether there is a conflict
between a limitation to simple, routine, repetitive work and jobs that the DOT
states require level 2 reasoning. Rather, the issue is whether there is an
apparent conflict between those two.

In Washington, the Court stated (906 F.3d. at 1366):

“[A]pparent” should be taken to mean apparent to

an ALJ who has ready access to and a close

familiarity with the DOT. Put another way, if a

conflict is reasonably ascertainable or evident, the

ALJ is required to identify it, ask about it, and

resolve it in his opinion. We take the word

“apparent” to mean “seeming real or true, but not

necessarily so.”

The DOT states that, unlike reasoning level 1, reasoning level 2 requires the
ability to carry out detailed instructions. That appears to be inconsistent with

simple work. Recently, four judges in this district — five, counting me —

have come to that conclusion.

-ll-
In Saffioti v. Commissioner of Social Security, Case No. 2:17-

 

cv-143-FTM-29CM, 2019 WL 1513354 (M.D. Fla.), United States Magistrate
Judge Carol Mirando was presented with a situation in which the law judge
limited the plaintiff to simple and routine tasks and short and simple work
instructions, and the expert identified work from the DOT that had a
reasoning level 2. Judge Mirando concluded that that circumstance created
an apparent conflict between the expert’s testimony and the DOT, so that in
light of Washington, the law judge had the duty to identify that conflict and
resolve it. Because the law judge had not carried out that duty, she
recommended that the decision be reversed.

The Commissioner objected to the Report and Recommendation.
United States District Judge John E. Steele overruled that objection. He
agreed with Judge Mirando that there was a conflict between the DOT and the
testimony of the vocational expert. Id. at *3. He pointed out that, under
Washington, the law judge had an obligation to identify the conflict and
resolve it. Id. He concluded that because the law judge did not discuss or

acknowledge the conflict in his decision, a remand was required. Id.

-12-
Similarly, in Alminde v. Saul, Case No. 8:18-cv-746-T-33CPT,
United States Magistrate Judge Christopher P. Tuite concluded that the law
judge had failed in his duty to identify and resolve a conflict between a
limitation to simple, routine, repetitive work and jobs identified by the
vocational expert that included work that, according to the DOT, requires
reasoning level 2. Judge Tuite therefore recommended that the decision be
reversed. ,

The Commissioner objected to the Report and Recommendation.
However, United States District Judge Virginia M. Hernandez Covington
overruled the objection and reversed the Commissioner’s decision.

In light of these judicial conclusions, there is in this case at least
an “apparent” conflict — as that term is defined in Washington — between
the limitation to simple, routine, repetitive tasks and the vocational expert’s
identification of jobs that the DOT states requires a reasoning level 2.
Therefore, the law judge was obligated to identify that conflict and resolve it.
Because he failed to do that, the decision must be reversed and remanded.

It is appropriate to add that there is uncertainty whether

reasoning levels 2 and 3 are inconsistent with a restriction to simple work.

-13-
Accordingly, the Commissioner could clarify this area by appealing one of
those decisions. The overburdened law judges in this area were blindsided
by Washington’s new mandate, in light of the prior decision in Jones v. Apfel,
190 F.3d 1224, 1229-30, that the testimony of aonational expert “trumps”
the DOT when the two are in conflict. I expect that there are a number of
cases in the pipeline that present this issue involving reasoning level 2 or 3.

Finally, the plaintiff's other two contentions will be pretermitted
since on remand a new decision will be rendered.

It is, therefore, upon consideration,

ORDERED:

That, to the extent the decision of the Commissioner is
unfavorable, the decision is hereby REVERSED and the matter
REMANDED for further proceedings. The Clerk shall enter judgment in
accordance with this Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this 1G Bday of

September, 2019.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

-14-
